Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 12/29/2020 and 02/11/2021. Claims 1 and 9 have been amended, claim 13 has been cancelled and no new claims have been added. Accordingly, claims 1, 8-12 and 14-17 are pending and under examination on the merit.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable teaching or motivation to make a catheter lock solution comprising about 4% of tridodium citrate, water for injection and from 0.1 to 0.7% of a 10% HCl to award the said solution a pH of from 6.4 to about 7.5. The solution contains no additional anticoagulant or antimicrobial additives. 
Lok is silent as to the inclusion of any component other than 4% trisodium citrate. Gupta discloses the use of 0.3 to 1 M HCl, and not 0.1 to about 0.7% of 10% HCl. 

Claims 1, 8-12 and 14-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616